DETAILED ACTION
This action is responsive to the request for examination containing pending claims, 1-37, received 22 November 2021 and the terminal disclaimer filed 22 November 2021. Claims 1-37 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “providing a hub server connected to an ID resolution sever, the ID resolution server being configured to perform identity resolution for a single entity on a plurality of distributed ledger networks” as stated in claim 1, the claimed limitations of “associating…the contract on the first distributed ledger network with the contract on the other distributed ledger network;….verifying that the plurality of entities that are counter-parties to the contract on the first distributed ledger are counter-parties to the contract on the other distributed ledger network” as state in claim 8, the claimed limitations of “storing a verified network ID for the entity in the entity datastore…linking the public key distributed ledger addresses to a respective distributed ledger network” as stated in claims 16 and 34, the claimed limitations of “linking each of the public key distributed ledger addresses to the distributed ledger network to which they belong; wherein the system is configure to perform identity resolution for a single entity on a plurality of distributed ledger networks” as stated in claim 20, the claimed limitations of “associating…the contract on the first distributed ledger network with the contract on the other distributed ledger network;…resolving…the entity IDs for the counter-parties to the contract on the other distributed ledger network” as stated in claim 26. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. The closest prior art of record, Jutla et al (US 20180048461, hereafter referred to as Jutla), teaches linking a plurality of public key distributed ledger address to an entity ID for an entity (Jutla [Ab, 0010] discloses mapping PKI certificate credentials to one or more accounts in a cryptographic wallet, wherein the one or more accounts include differing distributed ledger networks [0129]); linking each of the public key distributed ledger addresses to their respective ledger network (Jutla [0129] teaches blockchain account information includes a blockchain identifier); providing a hub server connected to an ID resolution server (Jutla [Fig 3] discloses BIT services (200) connected to a computing component housing a User identity datastores (500)); performing identity verification for a single entity (Jutla [0096, 0112]). However, Jutla does not explicitly teach connecting a plurality of distributed ledger network platform nodes on each of a respective plurality of the distributed ledger network to the hub server; wherein the ID resolution server is configured to perform identity resolution for a single entity on a plurality of distributed ledger networks; storing a verified network ID for the entity in the entity datastore; verifying that the plurality of entities that are counter-parties to the contract on the first distributed ledger are counter-parties to the contract on the other distributed ledger network and resolving…the entity IDs for the counter-parties to the contract on the other distributed ledger network. A review of claims 1-37 indicated claims 1-37 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446